IN THE
                           TENTH COURT OF APPEALS



                                   No. 10-21-00010-CV

                      IN RE CLAYTON WILLIAM RUSSELL



                                  Original Proceeding

                                From the 82nd District Court
                                 Robertson County, Texas
                             Trial Court No. 20-08-D11246-DV



                            MEMORANDUM OPINION


       The petition for a writ of mandamus filed on January 11, 2021 is denied. TEX. R.

APP. P. 52.8(d). The stay of the proceedings in the trial court entered by this Court on

January 13, 2021 is lifted. See TEX. R. APP. P. 52.10(b).




                                            TOM GRAY
                                            Chief Justice
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition denied; Stay lifted
Opinion delivered and filed March 17, 2021
OT06